Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is pursuant to the claims filed on 11/23/2016. Claims 2-40 are pending. A first action on the merits of claims 2-40 is as follows.
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Claim Objections
Claim 2 is/are objected to because of the following informalities:  
Claim 2 line 3; “a plurality of electrodes positionable in a bodily cavity and supported, by the structure, wherein…” should read “a plurality of electrodes positionable in a bodily cavity and supported by the structure, wherein…” to increase clarity (the first comma is deleted).
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 5-13, 16, 19-21, 27-35, and 38 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, 11, 14, 15, 20, 25, 82, 105 of U.S. Patent No. 9,480,525. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same general invention with only minor, obvious changes in the claimed limitations.
Claims 39-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 130 of U.S. Patent No. 9,480,525. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 130 of the reference patent anticipates instant claims 39-40.
Claims 2, 5-13, 16, 19-21, 27-35, 38 and 39-40 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 11, 13, 14, 28, 29, 36, 41, 44, 45, 46, 47, 58 of U.S. Patent No. 9,486,273. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same general invention with only minor, obvious changes in the claimed limitations.
Claims 3-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, 11, 14, 15, 20, 25, 82, 105 of U.S. Patent No. 9,480,525 in view of Swanson (U.S. Patent No. 6,428,537). 
The reference patent fails to claim wherein the first concentric ringed arrangement is positioned radially inward from the second concentric ringed arrangement as viewed along the axis when the structure is in the deployed configuration and wherein, when the structure is in the deployed configuration, the axis extends outwardly from a particular location interior the structure toward a region of space outside the structure, and wherein, when the structure is in the deployed configuration, the first concentric ringed arrangement is positioned outwardly farther 
Swanson teaches a similar medical device with concentric ringed arrangements of electrodes on a plurality of elongate members (Fig 13a-b, with electrodes 137 defining concentric ringed arrangements) wherein the first concentric ringed arrangement is positioned radially inward from the second concentric ringed arrangement as viewed along the axis when the structure is in the deployed configuration (Fig 13A-B: first arrangement interpreted as distal most electrodes 137 closes to distal hub 133; second arrangement interpreted as second-most distal electrodes 137 relative to hub 133; the first arrangement is radially inward relative to the second arrangement) and wherein, when the structure is in the deployed configuration, the axis extends outwardly from a particular location interior the structure toward a region of space outside the structure (Fig 13A-B, the particular location interpreted to be any point of the longitudinal axis of the interior the assembly 129), and wherein, when the structure is in the deployed configuration, the first concentric ringed arrangement is positioned outwardly farther from the particular location toward the region of space than the second concentric ringed arrangement (second arrangement interpreted as distal most electrodes 137 closes to distal hub 133; first arrangement interpreted as second-most distal electrodes 137 relative to hub 133; the first arrangement extends further outwardly relative to the longitudinal axis compared to the second arrangement; Examiner notes the above noted interpretations correspond to claims 3 and 4 respectively which are not dependent on each other). Therefore it would have been obvious to one of ordinary skill at the time the invention was made to have modified the elongate members and electrodes to arrive at the respective claims 3 and 4. Doing so would have been obvious to one of ordinary skill in the art to yield the .
Claims 3-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 11, 13, 14, 28, 29, 36, 41, 44, 45, 46, 47, 58 of U.S. Patent No. 9,486,273 in view of Swanson (U.S. Patent No. 6,428,537). 
The reference patent fails to claim wherein the first concentric ringed arrangement is positioned radially inward from the second concentric ringed arrangement as viewed along the axis when the structure is in the deployed configuration and wherein, when the structure is in the deployed configuration, the axis extends outwardly from a particular location interior the structure toward a region of space outside the structure, and wherein, when the structure is in the deployed configuration, the first concentric ringed arrangement is positioned outwardly farther from the particular location toward the region of space than the second concentric ringed arrangement.
Swanson teaches a similar medical device with concentric ringed arrangements of electrodes on a plurality of elongate members (Fig 13a-b, with electrodes 137 defining concentric ringed arrangements) wherein the first concentric ringed arrangement is positioned radially inward from the second concentric ringed arrangement as viewed along the axis when the structure is in the deployed configuration (Fig 13A-B: first arrangement interpreted as distal most electrodes 137 closes to distal hub 133; second arrangement interpreted as second-most distal electrodes 137 relative to hub 133; the first arrangement is radially inward relative to the second arrangement) and wherein, when the structure is in the deployed configuration, the axis extends outwardly from a particular location interior the structure toward a region of space outside the structure (Fig 13A-B, the particular location interpreted , and wherein, when the structure is in the deployed configuration, the first concentric ringed arrangement is positioned outwardly farther from the particular location toward the region of space than the second concentric ringed arrangement (second arrangement interpreted as distal most electrodes 137 closes to distal hub 133; first arrangement interpreted as second-most distal electrodes 137 relative to hub 133; the first arrangement extends further outwardly relative to the longitudinal axis compared to the second arrangement; Examiner notes the above noted interpretations correspond to claims 3 and 4 respectively which are not dependent on each other). Therefore it would have been obvious to one of ordinary skill at the time the invention was made to have modified the elongate members and electrodes to arrive at the respective claims 3 and 4. Doing so would have been obvious to one of ordinary skill in the art to yield the predictable result of convex elongate members carrying electrodes to deliver energy to tissue (claim 6 of reference application claiming curved portions of elongate members).
Claims 14-15, 17-18, 22-25, and 36-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, 11, 14, 15, 20, 25, 82, 105 of U.S. Patent No. 9,480,525 in view of Harlev (U.S. PGPub No. 2009/0171274). 
The reference patent further claims the electrodes being capable of ablating tissue (claim 20).
The reference patent fails to explicitly claim wherein each respective one of the plurality of elongate members comprises a flexible circuit structure including an electrically insulative flexible layer and a patterned electrically conductive layer supported by the electrically insulative flexible layer, the patterned electrically conductive layer in electrical communication with the respective electrode of the group of the plurality of electrodes.
Harlev teaches wherein each respective one of the plurality of elongate members comprises a flexible circuit structure (Figs 4a-d, flexible printed circuit 60) including an electrically insulative flexible layer (Fig 6b, insulating layer 86) and a patterned electrically conductive layer supported by the electrically insulative flexible layer (Fig 6b, metallization layer 88; [0074 & 0083]), the patterned electrically conductive layer in electrical communication with the respective electrode of the group of the plurality of electrodes (Fig 6a-b, metallization layer 88 is connected to electrodes 54). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the elongate members of the reference patent in view of Harlev to incorporate the flexible circuit structure comprising the insulating layer and the patterned electrically conductive layer in electrical communication with the respective electrodes to arrive at the device of claims 14-15, 17-18, 22-25, and 36-37. Doing so would have been obvious to one of ordinary skill in the art to utilize well-known methods and technology of flexible printed circuits to yield the predictable result of providing a plurality of electrodes on elongate members of a deployable medical device.
Claims 14-15, 17-18, 22-25, and 36-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 11, 13, 14, 28, 29, 36, 41, 44, 45, 46, 47, 58 of U.S. Patent No. 9,486,273 in view of Harlev (U.S. PGPub No. 2009/0171274). 
The reference patent further claims the electrodes being capable of ablating tissue (claim 36).
The reference patent fails to explicitly claim wherein each respective one of the plurality of elongate members comprises a flexible circuit structure including an electrically insulative flexible layer and a patterned electrically conductive layer supported by the electrically insulative 
Harlev teaches wherein each respective one of the plurality of elongate members comprises a flexible circuit structure (Figs 4a-d, flexible printed circuit 60) including an electrically insulative flexible layer (Fig 6b, insulating layer 86) and a patterned electrically conductive layer supported by the electrically insulative flexible layer (Fig 6b, metallization layer 88; [0074 & 0083]), the patterned electrically conductive layer in electrical communication with the respective electrode of the group of the plurality of electrodes (Fig 6a-b, metallization layer 88 is connected to electrodes 54). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the elongate members of the reference patent in view of Harlev to incorporate the flexible circuit structure comprising the insulating layer and the patterned electrically conductive layer in electrical communication with the respective electrodes to arrive at the device of claims 14-15, 17-18, 22-25, and 36-37. Doing so would have been obvious to one of ordinary skill in the art to utilize well-known methods and technology of flexible printed circuits to yield the predictable result of providing a plurality of electrodes on elongate members of a deployable medical device.
Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, 11, 14, 15, 20, 25, 82, 105 of U.S. Patent No. 9,480,525 in view of Imran (U.S. Patent No. 5,156,151). 
The reference patent fails to teach wherein the plurality of elongate members includes a first elongate member and a second elongate member, wherein each of at least a first electrode in the first concentric ringed arrangement and a second electrode in the second concentric ringed 
However, Imran teaches a similar medical device system comprising elongate members and a plurality of electrodes forming concentric arrangements (Figs 11-12, electrodes 67 on flexible arms 47 form concentric arrangements) wherein the plurality of elongate members includes a first elongate member (Fig 2, first elongate member defined as the second flexible arm 47 from the bottom) and a second elongate member (Fig 2, third flexible arm 47 from the bottom), wherein each of at least a first electrode in the first concentric ringed arrangement and a second electrode in the second concentric ringed arrangement is located on the first elongate member (Fig 2 and 11, second flexible arm 47 from bottom comprises distal electrode 67 defining an electrode of the first concentric arrangement, and more proximal electrode 67 defines an electrode of the second concentric arrangement), and wherein the first concentric ringed arrangement does not include any electrode located on the second elongate member (Fig 2 and 11, first concentric arrangement defined by distal most electrodes of every other flexible arm 47 does not include an electrode from the second elongate member). .
Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 11, 13, 14, 28, 29, 36, 41, 44, 45, 46, 47, 58 of U.S. Patent No. 9,486,273 in view of Imran (U.S. Patent No. 5,156,151).
The reference patent fails to teach wherein the plurality of elongate members includes a first elongate member and a second elongate member, wherein each of at least a first electrode in the first concentric ringed arrangement and a second electrode in the second concentric ringed arrangement is located on the first elongate member, and wherein the first concentric ringed arrangement does not include any electrode located on the second elongate member.
However, Imran teaches a similar medical device system comprising elongate members and a plurality of electrodes forming concentric arrangements (Figs 11-12, electrodes 67 on flexible arms 47 form concentric arrangements) wherein the plurality of elongate members includes a first elongate member (Fig 2, first elongate member defined as the second flexible arm 47 from the bottom) and a second elongate member (Fig 2, third flexible arm 47 from the bottom), wherein each of at least a first electrode in the first concentric ringed arrangement and a second electrode in the second concentric ringed arrangement is located on the first elongate member (Fig 2 and 11, second flexible arm 47 from bottom comprises distal electrode 67 defining an electrode of the first concentric arrangement, and more proximal electrode 67 defines an electrode of the second concentric arrangement), and wherein the first concentric ringed arrangement does not include any electrode located on the second elongate member (Fig 2 and 11, first concentric arrangement defined by distal most electrodes of every other flexible arm 47 does not include an electrode from the second elongate member). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the electrodes and elongate .
Claims 2-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-41 of copending Application No. 16/655,775 in view of Imran (U.S. Patent 5,156,151). Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same general invention with only minor, obvious changes in the claimed limitations that would be cured by the Imran reference. 
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public at the time the invention was made.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed at the time the invention was made.

Claim(s) 2-7, 12-13, 16, 19-21, 26-35, and 38-40 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Imran (U.S. Patent No. 5,156,151).
Regarding claim 2, Imran teaches a medical device system (Fig 1 system 21) comprising: a structure (flexible expandable cylindrical member 46); and a plurality of electrodes positionable in a bodily cavity and supported, by the structure (Fig 2 electrodes 67/68), wherein the structure is selectively moveable between: a delivery configuration in which the structure is sized to be percutaneously deliverable to the bodily cavity (configuration of Fig 1), and a deployed configuration in which the structure is sized too large to be percutaneously deliverable to the bodily cavity (configuration of Fig 11-12), and wherein at least some of the plurality of electrodes are arranged in a plurality of concentric ringed arrangements about an axis of the structure when the structure is in the deployed configuration (See modified Fig 2 below and Figs 11-12; axis of the structure interpreted to be the longitudinal axis), a first concentric ringed arrangement of the plurality of concentric ringed arrangements having a fewer number of electrodes than a second concentric ringed arrangement of the plurality of concentric ringed arrangements (See modified Fig 2 below and Figs 11-12).

    PNG
    media_image1.png
    288
    731
    media_image1.png
    Greyscale

Regarding claim 3, Imran further teaches wherein the first concentric ringed arrangement is positioned radially inward from the second concentric ringed arrangement as viewed along the axis when the structure is in the deployed configuration (Fig 2 and 11, first concentric arrangement is radially inward compared to the second arrangement).
Regarding claim 4, Imran further teaches wherein, when the structure is in the deployed configuration, the axis extends outwardly from a particular location interior the structure (Figs 2 and 11, “the particular location” interpreted to be the proximal most point of the longitudinal axis of the structure) toward a region of space outside the structure (region of space interpreted to be space distal from the pull wire 116), and wherein, when the structure is in the deployed configuration, the first concentric ringed arrangement is positioned outwardly farther from the particular location toward the region of space than the second concentric ringed arrangement (Modified fig 2 above and fig 11; first arrangement is located further outward distally towards the region of space than the second arrangement relative to the “particular location”).
Regarding claims 5-6, Imran further teaches wherein, when the structure is in the deployed configuration, each electrode in the first concentric ringed arrangement is intersected by a first plane (Fig 11 each electrode of first arrangement is intersected by first plane that is perpendicular to the longitudinal axis), and each electrode in the second concentric ringed arrangement is intersected by a second plane (Fig 11 each electrode of second arrangement is intersected by second plane that is perpendicular to the longitudinal axis), wherein, when the structure is in the deployed configuration, the first plane is spaced from the second plane along the axis (Fig 11 planes of first and second arrangement are spaced along the longitudinal axis).
Regarding claim 7, Imran further teaches wherein, when the structure is in the deployed configuration, the axis extends outwardly from a particular location interior the structure (Figs 2 and 11, “the particular location” interpreted to be the proximal most point of the longitudinal axis of the structure) toward a region of space outside the structure (region of , and wherein, when the structure is in the deployed configuration, the first plane is positioned outwardly farther from the particular location toward the region of space than the second plane (Fig 11 first plane intersecting first arrangement is further outward distally to the region of space than the second plane).
Regarding claim 12, Imran further teaches wherein the structure comprises a plurality of elongate members (Fig 2 flexible arms 47), each elongate member comprising an elongated portion arranged to extend toward the axis when the structure is in the deployed configuration (Fig 11, flexible arms 47 extend towards the longitudinal axis at the distal tip of the structure), and wherein each respective electrode of a group of the plurality of electrodes is located on a respective one of the plurality of elongate members (Figs 2/11 electrodes 67/68 each disposed on a respective flexible arm 47).
Regarding claim 13, Imran further teaches wherein multiple electrodes of the plurality of electrodes are located on each of a set of one or more elongate members of the plurality of elongate members (Fig 2 and 11, electrodes 67/68 are sets on each elongate member).
Regarding claim 16, Imran further teaches wherein the elongated portions of the plurality of elongate members are arranged to meet at the axis when the structure is in the deployed configuration (Fig 11, flexible arms 47 meet at longitudinal axis at the distal end of the structure).
Regarding claims 19-20, Imran further teaches wherein each of the elongated portions of the plurality of elongate members is arranged to extend along a respective curved path toward the axis when the structure is in the deployed configuration (Fig 11, flexible arms 47 extending on curved path toward longitudinal axis); wherein each respective curved path is convex facing outwardly away from the axis when the structure is in the deployed configuration (Fig 11, flexible arms 47 extending on convex facing outward from longitudinal axis).
Regarding claim 21, Imran further teaches wherein the elongated portions of the plurality of elongate members are arranged to extend like lines of longitude toward the axis when the structure is in the deployed configuration (Figs 11-12 flexible arms 47 extend like lines of longitude when viewed along the longitudinal axis).
Regarding claim 26, Imran further teaches wherein the plurality of elongate members includes a first elongate member (Fig 2, first elongate member defined as the second flexible arm 47 from the bottom) and a second elongate member (Fig 2, third flexible arm 47 from the bottom), wherein each of at least a first electrode in the first concentric ringed arrangement and a second electrode in the second concentric ringed arrangement is located on the first elongate member (Second modified Fig 2 below and 11, second flexible arm 47 from bottom comprises first electrode of the first concentric arrangement, and second electrode of the second concentric arrangement), and wherein the first concentric ringed arrangement does not include any electrode located on the second elongate member (Modified Fig 2 above and 11, first concentric arrangement does not contain an electrode from the third arm 47 from the bottom).
Regarding claim 27, Imran further teaches wherein the second concentric ringed arrangement includes a third electrode located on the second elongate member
Regarding claim 28, Imran further teaches wherein the second electrode and the third electrode are circumferentially adjacent in the second concentric ringed arrangement (Second Modified Fig 2 below in light of Figs 11-12 showing the deployed configuration with all flexible arms 47 circumferentially adjacent).
Regarding claim 29, Imran further teaches wherein the plurality of elongate members comprises a third elongate member (Modified Fig 2 above, third elongate member is interpreted to be the fourth flexible arm 47 from the bottom), wherein each of at least a fourth electrode in the first concentric ringed arrangement (Second modified Fig 2 below, fourth flexible arm 47 from the bottom has fourth electrode in first arrangement) and a fifth electrode in the second concentric ringed arrangement is located on the third elongate member (Second Modified Fig 2 below, fourth flexible arm 47 from the bottom has fifth electrode in second arrangement).
Regarding claim 30, Imran further teaches wherein at least the elongated portion of the second elongate member is located between at least the respective elongated portions of the first elongate member and the third elongate member when the structure is in the deployed configuration (Fig 2 and 11-12, second elongate member (third flexible arm 47 from bottom) is between first elongate member (second flexible arm 47 from bottom) and the third elongate member (fourth flexible arm 47 from bottom)).
Regarding claim 31, Imran further teaches wherein at least the elongated portion of the first elongate member and at least the elongated portion of the second elongate member are adjacent when the structure is in the deployed configuration (Fig 2 and 11-12, first and second elongate members are adjacent), and wherein at least the elongated portion of the second elongate member and at least the elongated portion of the third elongate member are adjacent when the structure is in the deployed configuration (Figs 2 and 11-12, second and third elongate members are adjacent).
Regarding claim 32, Imran further teaches wherein at least the elongated portions of the plurality of elongate members are circumferentially arranged about the axis when the structure is in the deployed configuration (See figs 11-12), and wherein at least the elongated portion of the second elongate member is circumferentially between at least the elongated portion of the first elongate member and at least the elongated portion of the third elongate member when the structure is in the deployed configuration (See Figs 2 and 11-12).
Regarding claim 33, Imran further teaches wherein the first electrode and the fourth electrode are circumferentially adjacent electrodes in the first concentric ringed arrangement (Modifed fig 2 below and fig 11, first electrode of first elongate member (second arm 47 from bottom) and fourth electrode of third elongate member (fourth arm 47 from bottom) are both in the first concentric arrangement).
Regarding claim 34, Imran further teaches wherein at least a particular portion of the second elongate member is located between the first electrode and the fourth electrode when the structure is in the deployed configuration (Second modified Fig 2 below and 11, second elongate member (third arm 47 from bottom) is between first and fourth electrode).
Regarding claim 35, Imran further teaches wherein the second electrode, the third electrode, and the fifth electrode are provided by two pairs of circumferentially adjacent electrodes in the second concentric ringed arrangement (Second modified Fig 2 below, 2nd, 3rd, and 5th
Regarding claim 38, Imran further teaches wherein each of the at least some of the plurality of electrodes is selectively activatable to transmit energy sufficient to ablate tissue (Fig 2 electrodes 67/68, abstract, Col 2 ln 60 – Col 3 ln 16 “Electrical means is provided which is connected to the leads for performing mapping and ablation and programed electrical stimulation functions in conjunction with said electrodes”).

    PNG
    media_image2.png
    300
    731
    media_image2.png
    Greyscale

Regarding claims 39-40, Imran teaches a method of operating a medical device system (Fig 11 and Col 1 lns 18-21) comprising a structure (flexible expandable cylindrical member 46) and a plurality of electrodes positionable in a bodily cavity (Fig 2 and 11, electrodes 67/68), the plurality of electrodes supported by the structure (see Fig 2), the method comprising: manipulating the structure between a first configuration in which the structure is sized to be percutaneously deliverable to the bodily cavity (Fig 1 showing first collapsed configuration) and a second configuration in which the structure is in a state in which at least some of the plurality of electrodes are arranged in a plurality of concentric ringed arrangements about an axis of the structure (Fig 11 shows deployed configuration with electrodes arranged in concentric arrangements around a longitudinal axis), a first concentric ringed arrangement of the plurality of concentric ringed arrangements having a fewer number of electrodes than a second concentric ringed arrangement of the plurality of concentric ringed arrangements (see second Modified Fig 2 above); wherein each of the at least some of the plurality of electrodes is selectively activatable to transmit energy sufficient to ablate tissue (Fig 2 electrodes 67/68, abstract, Col 2 ln 60 – Col 3 ln 16 “Electrical means is provided which is connected to the leads for performing mapping and ablation and programed electrical stimulation functions in conjunction with said electrodes”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imran in view of Salahieh (U.S. PGPub No. 2010/0204560). 
Regarding claim 8, 
Imran fails to explicitly teach wherein the first concentric ringed arrangement comprises a first electrode having a dimension that is different than a corresponding dimension of a second electrode in the second concentric ringed arrangement.
In related prior art, Salahieh teaches a similar device wherein a similar first concentric arrangement comprises a first electrode (Figs 18B-C, electrode 16 of distal concentric arrangement) having a dimension that is different than a corresponding dimension of a second electrode in the second concentric ringed arrangement (Fig 18B-C, second electrode defined as electrode of second concentric arrangement being larger than the first electrode). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the first electrode and second electrodes of their corresponding concentric arrangement in view of Salahieh to incorporate the first electrode having a dimension different than the second electrode. Doing so would have been obvious to one of ordinary skill in the art since it has been held that changes in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In the instant case, changing electrode shape yields a well-known and predictable result in the art of influencing the amount of energy applied and the ablation lines created by the electrodes ([0103]).
Regarding claims 9-10, Imran teaches the device of claim 2 as stated above. Imran further teaches wherein the electrodes can have different sizes (Col 4 lns 50-54).
Imran fails to explicitly teach wherein the first concentric ringed arrangement comprises a first electrode having a different shape than a shape of a second electrode in the second 
Salahieh teaches a first electrode of the first concentric ringed arrangement (Fig 18B-C, electrode 6 of first arrangement having a trapezoidal shape) having a different shape than a shape of a second electrode in the second concentric ringed arrangement (Fig 18B-C, electrode 6 of second arrangement has a different shape); wherein the shape of the first electrode tapers toward the axis when the structure is in the deployed configuration (Fig 18A-F, trapezoidal shaped electrode tapers towards longitudinal axis). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the first electrode and second electrodes of their corresponding concentric arrangement in view of Salahieh to incorporate the first electrode tapering towards the axis and having a different shape than the second electrode. Doing so would have been obvious to one of ordinary skill since it has been held that changes in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In the instant case, changing electrode shape yields a well-known and predictable result in the art of influencing the amount of energy applied and the ablation lines created by the electrodes ([0103]).
Regarding claim 11, the Imran/Salahieh combination teaches the device of claim 10 as stated above.
Salahieh further teaches wherein the electrodes can include various shapes ([0103]).
Salahieh fails to explicitly teach wherein the shape of the second electrode tapers toward the axis when the structure is in the deployed configuration.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the shape of the second electrode of Imran in view of Salahieh to incorporate the second electrode having a tapered shape towards the axis to arrive at the device of claim 11. Doing so would have been obvious to one of ordinary skill in the art since it has been held that changes in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In the instant case, changing electrode shape yields a well-known and predictable result in the art of influencing the amount of energy applied and the ablation lines created by the electrodes ([0103]).
Claims 14-15, 17-18, 22-25, and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imran in view of Harlev (U.S. PGPub No. 2009/0171274). 
Regarding claims 14-15, Imran teaches the device of claim 12 as stated above. Imran further teaches wherein each respective one of the plurality of elongate members comprises a flexible circuit structure (Figs 2 and Col 3 lns 52-69, flexible arms 47 comprise an insulative flexible substrate with electrodes 67/68 disposed thereon) including an electrically insulative flexible layer (Figs 2 and Col 3 lns 52-69, flexible arms 47 comprise an insulative flexible substrate) wherein the plurality of electrodes selectively deliver electrical energy sufficient to ablate tissue (Fig 11 bipolar electrodes 67/68; abstract).
Imran fails to teach a patterned electrically conductive layer supported by the electrically insulative flexible layer.
Harlev teaches a similar medical device and system (Fig 1 and 3A-B) wherein each respective one of the plurality of elongate members comprises a flexible circuit structure  including an electrically insulative flexible layer (Fig 6b, insulating layer 86) and a patterned electrically conductive layer supported by the electrically insulative flexible layer (Fig 6b, metallization layer 88; [0074 & 0083]), the patterned electrically conductive layer in electrical communication with the respective electrode of the group of the plurality of electrodes (Fig 6a-b, metallization layer 88 is connected to electrodes 54). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the elongate members of Imran in view of Harlev to incorporate the flexible circuit structure comprising the insulating layer and the patterned electrically conductive layer in electrical communication with the respective electrodes to arrive at the device of claims 14-15. Doing so would have been obvious to one of ordinary skill in the art to as a simple substitution of one well-known electrode-circuit configuration on elongate members (Imran Fig 2 and Col 3 lns 52-69) for another well-known electrode-circuit configuration on elongate members (Fig 6b Harlev) to yield the predictable results of electrodes electrically connected to a conductive layer to conduct electricity.
Regarding claims 17-18, Imran teaches the device of claim 16 as stated above. Imran further teaches wherein each respective one of the plurality of elongate members comprises a flexible circuit structure (Figs 2 and Col 3 lns 52-69, flexible arms 47 comprise an insulative flexible substrate with electrodes 67/68 disposed thereon) including an electrically insulative flexible layer (Figs 2 and Col 3 lns 52-69, flexible arms 47 comprise an insulative flexible substrate) wherein the plurality of electrodes selectively deliver electrical energy sufficient to ablate tissue (Fig 11 bipolar electrodes 67/68; abstract).
Imran fails to teach a patterned electrically conductive layer supported by the electrically insulative flexible layer.
Harlev teaches a similar medical device and system (Fig 1 and 3A-B) wherein each respective one of the plurality of elongate members comprises a flexible circuit structure (Figs 4a-d, flexible printed circuit 60) including an electrically insulative flexible layer (Fig 6b, insulating layer 86) and a patterned electrically conductive layer supported by the electrically insulative flexible layer (Fig 6b, metallization layer 88; [0074 & 0083]), the patterned electrically conductive layer in electrical communication with the respective electrode of the group of the plurality of electrodes (Fig 6a-b, metallization layer 88 is connected to electrodes 54). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the elongate members of Imran in view of Harlev to incorporate the flexible circuit structure comprising the insulating layer and the patterned electrically conductive layer in electrical communication with the respective electrodes to arrive at the device of claims 17-18. Doing so would have been obvious to one of ordinary skill in the art to as a simple substitution of one well-known electrode-circuit configuration on elongate members (Imran Fig 2 and Col 3 lns 52-69) for another well-known electrode-circuit configuration on elongate members (Fig 6b Harlev) to yield the predictable results of electrodes electrically connected to a conductive layer to conduct electricity.
Regarding claims 22-23, Imran teaches the device of claim 21 as stated above. Imran further teaches wherein each respective one of the plurality of elongate members comprises a flexible circuit structure (Figs 2 and Col 3 lns 52-69, flexible arms 47 comprise an insulative flexible substrate with electrodes 67/68 disposed thereon) including an electrically insulative flexible layer (Figs 2 and Col 3 lns 52-69, flexible arms 47 comprise an insulative flexible substrate) wherein the plurality of electrodes selectively deliver electrical energy sufficient to ablate tissue
Imran fails to teach a patterned electrically conductive layer supported by the electrically insulative flexible layer.
Harlev teaches a similar medical device and system (Fig 1 and 3A-B) wherein each respective one of the plurality of elongate members comprises a flexible circuit structure (Figs 4a-d, flexible printed circuit 60) including an electrically insulative flexible layer (Fig 6b, insulating layer 86) and a patterned electrically conductive layer supported by the electrically insulative flexible layer (Fig 6b, metallization layer 88; [0074 & 0083]), the patterned electrically conductive layer in electrical communication with the respective electrode of the group of the plurality of electrodes (Fig 6a-b, metallization layer 88 is connected to electrodes 54). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the elongate members of Imran in view of Harlev to incorporate the flexible circuit structure comprising the insulating layer and the patterned electrically conductive layer in electrical communication with the respective electrodes to arrive at the device of claims 22-23. Doing so would have been obvious to one of ordinary skill in the art to as a simple substitution of one well-known electrode-circuit configuration on elongate members (Imran Fig 2 and Col 3 lns 52-69) for another well-known electrode-circuit configuration on elongate members (Fig 6b Harlev) to yield the predictable results of electrodes electrically connected to a conductive layer to conduct electricity.
Regarding claims 24-25, Imran teaches the device of claim 2 as stated above. Imran further teaches wherein the structure comprises a plurality of elongate members (Fig 2 flexible arms 47), each elongate member comprising an elongated portion arranged to extend toward the axis when the structure is in the deployed configuration (See fig 11), a respective group of the plurality of electrodes located on a respective one of at least some of the plurality of elongate members (see figs 2/11 electrodes 67/68); wherein each respective one of the plurality of elongate members comprises a flexible circuit structure (Figs 2 and Col 3 lns 52-69, flexible arms 47 comprise an insulative flexible substrate with electrodes 67/68 disposed thereon) including an electrically insulative flexible layer (Figs 2 and Col 3 lns 52-69, flexible arms 47 comprise an insulative flexible substrate) wherein the plurality of electrodes selectively deliver electrical energy sufficient to ablate tissue (Fig 11 bipolar electrodes 67/68; abstract).
Imran fails to teach a patterned electrically conductive layer supported by the electrically insulative flexible layer.
Harlev teaches a similar medical device and system (Fig 1 and 3A-B) wherein each respective one of the plurality of elongate members comprises a flexible circuit structure (Figs 4a-d, flexible printed circuit 60) including an electrically insulative flexible layer (Fig 6b, insulating layer 86) and a patterned electrically conductive layer supported by the electrically insulative flexible layer (Fig 6b, metallization layer 88; [0074 & 0083]), the patterned electrically conductive layer in electrical communication with the respective electrode of the group of the plurality of electrodes (Fig 6a-b, metallization layer 88 is connected to electrodes 54). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the elongate members of Imran in view of Harlev to incorporate the flexible circuit structure comprising the insulating layer and the patterned electrically conductive layer in electrical communication with the respective electrodes to arrive at the device of claims 24-25. Doing so would have been obvious to one of ordinary skill in the art to as a simple substitution of one well-known electrode-circuit configuration on elongate members (Imran Fig 2 and Col 3 lns 52-69) for another well-known electrode-circuit 
Regarding claims 36-37, Imran teaches the device of claim 26 as stated above. Imran further teaches wherein each respective one of the plurality of elongate members comprises a flexible circuit structure (Figs 2 and Col 3 lns 52-69, flexible arms 47 comprise an insulative flexible substrate with electrodes 67/68 disposed thereon) including an electrically insulative flexible layer (Figs 2 and Col 3 lns 52-69, flexible arms 47 comprise an insulative flexible substrate) wherein the plurality of electrodes selectively deliver electrical energy sufficient to ablate tissue (Fig 11 bipolar electrodes 67/68; abstract).
Imran fails to teach a patterned electrically conductive layer supported by the electrically insulative flexible layer.
Harlev teaches a similar medical device and system (Fig 1 and 3A-B) wherein each respective one of the plurality of elongate members comprises a flexible circuit structure (Figs 4a-d, flexible printed circuit 60) including an electrically insulative flexible layer (Fig 6b, insulating layer 86) and a patterned electrically conductive layer supported by the electrically insulative flexible layer (Fig 6b, metallization layer 88; [0074 & 0083]), the patterned electrically conductive layer in electrical communication with the respective electrode of the group of the plurality of electrodes (Fig 6a-b, metallization layer 88 is connected to electrodes 54). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the elongate members of Imran in view of Harlev to incorporate the flexible circuit structure comprising the insulating layer and the patterned electrically conductive layer in electrical communication with the respective electrodes to arrive at the device of claims 36-37. Doing so would have been obvious to one of ordinary 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794